


Exhibit 10.2




SECURITY AGREEMENT




SECURITY AGREEMENT, dated as of October 31, 2011, by and among each of the
entities identified on the signature page hereto under the heading “Grantor”
(each a “Grantor” and, collectively, the “Grantors”) and CITIBANK, N.A., as
Administrative Agent for the ratable benefit of the Credit Parties from time to
time party to the Credit Agreement referred to below (in such capacity, the
“Secured Party”).


RECITALS


A.           Comtech Telecommunications Corp., a Delaware corporation (the
“Company”) Citibank, N.A., as Administrative Agent and the lenders party thereto
have entered into a Credit Agreement, dated as of June 24, 2009 (as the same has
and may be hereinafter amended, modified, restated or supplemented from time to
time, the “Credit Agreement”) pursuant to which the Company will receive loans
and other financial accommodations from the Credit Parties and will incur
Obligations (as hereinafter defined).


B.           To induce the Credit Parties to continue to extend credit to the
Company on and after the date hereof as provided in the Credit Agreement, each
Grantor desires to grant the Credit Parties security and assurance in order to
secure the payment and performance of all Obligations and to that effect to
grant the Secured Party a first priority perfected security interest in its
assets and, in connection therewith, to execute and deliver this Agreement.


Accordingly, the parties hereto hereby agree as follows:


DEFINITIONS


(a)           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Uniform Commercial Code as
in effect in the State of New York (the “UCC”).


(b)           The following terms shall have the meanings set forth below:


“Affiliate’ has the meaning assigned to such term in the Credit Agreement.


“Agreement” means this Agreement and shall include all amendments, modifications
and supplements hereto and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.


“Bankruptcy Code”shall mean the Bankruptcy Code in Title 11 of the Unites States
Code, as amended, modified, succeeded or replaced from time to time.


“Business Day” has the meaning assigned to such term in the Credit Agreement.


“Capital Lease” has the meaning assigned to such term in the Credit Agreement.


“Collateral” means the following property of each Grantor, wherever located, and
whether now owned or hereafter acquired or arising, and in each case, excluding
any Excluded Assets:


 
 
(i)
Accounts;



 
(ii)
Chattel paper, including Electronic Chattel Paper;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
Goods, including all Inventory and Equipment and any accessions thereto;



 
(iv)
Instruments, including Promissory Notes;



 
(v)
Investment Property;



 
(vi)
Documents;



 
(vii)
Deposit Accounts;



 
(viii)
Commercial Tort Claims, if any, identified on Schedule A;



 
(ix)
Letter-of-Credit Rights;



 
(x)
General Intangibles, including Payment Intangibles and Software;



 
(xi)
Supporting Obligations;



 
(xii)
to the extent not listed above, all other personal property; and



 
 
(xiii)
to the extent not listed above as original collateral, proceeds and products of
the foregoing.



“Commitments” has the meaning assigned to such term in the Credit Agreement.


“Credit Party” means, collectively, the Administrative Agent, the Issuing Lender
and each of the Lenders.


“Default” has the meaning assigned to such term in the Credit Agreement.


“Event of Default” has the meaning assigned to such term in the Credit
Agreement.


“Excluded Assets” means:


(a) any General Intangible only to the extent and for so long as (i) the terms
of such General Intangible, or any requirement of law applicable thereto,
validly prohibit the creation by such Grantor of a Lien in such General
Intangible in favor of the Secured Party (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity);


(b) motor vehicles and other assets subject to certificates of title;
 
(c) any equity interests in or held by any Non-Domestic Subsidiary or any assets
held by any Non-Domestic Subsidiary unless otherwise required pursuant to
Section 6.12 of the Credit Agreement;
 
(d) leasehold mortgages; and


(e) Letter of Credit Rights and Commercial Tort Claims not in excess of
$250,000.


“Lender” has the meaning assigned to such term in the Credit Agreement.


“Letter of Credit” has the meaning assigned to such term in the Credit
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Liens” has the meaning assigned to such term in the Credit Agreement.


“Loan Documents” has the meaning assigned to such term in the Credit Agreement.


“Loans” has the meaning assigned to such term in the Credit Agreement.


“Material Adverse Effect” has the meaning assigned to such term in the Credit
Agreement.


“Obligations” has the meaning assigned to such term in the Credit Agreement.


“Permitted Liens has the meaning assigned to such term in the Credit Agreement.


“Person” has the meaning assigned to such term in the Credit Agreement.


 (c)           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter.  Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles.  The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary.  The word “will” shall be construed to have the same meaning in
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including any
exhibits and schedules referenced herein, all of which are by this reference
incorporated into this Agreement.


I.           SECURITY


SECTION 1.01.  Grant of Security.  As security for the Obligations, each Grantor
hereby transfers, assigns and grants to the Secured Party for the ratable
benefit of the Credit Parties a security interest in the Collateral.


SECTION 1.02.  Release and Satisfaction.  Upon the termination of this Agreement
pursuant to Section 6.01 hereof, the Secured Party shall deliver to each
Grantor, upon request therefor and at such Grantor’s expense, releases and
satisfactions of all financing statements, notices of assignment and other
registrations of security as set forth in Section 6.01 hereof.




II.           REPRESENTATIONS AND WARRANTIES


SECTION 2.01.  Representations and Warranties With Respect to Security.  Each
Grantor hereby represents and warrants to the Secured Party for the ratable
benefit of the Credit Parties as follows:


(a)           Name.  Each Grantor’s exact legal name, state of incorporation or
organization and organizational number is set forth on Schedule A.


(b)           Ownership of Collateral.  Each Grantor owns all of its personal
property and assets, including, without limitation, the Collateral, free and
clear of all Liens, other than the Permitted Liens.


(c)           Trademarks, Patents and Copyrights.  Schedule A sets forth a
complete list of all patents, trademarks, copyrights, applications therefor, and
other similar General Intangibles which each Grantor owns or has the right to
use as of the date of this Agreement.  No Grantor has any knowledge of any
assertions or claims challenging the validity of any of the foregoing.  The
business of each Grantor as now conducted does not, to the knowledge of any
Grantor, conflict with any patents, patent rights, licenses, trademarks,
trademark rights, trade names, trade name rights or copyrights of others.  No
 
 
3

--------------------------------------------------------------------------------

 
 
Grantor has any knowledge of any infringement of any General Intangible of any
Grantor that would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.


(d)           Accounts.  Schedule A sets forth a list identifying the chief
executive office or principal place of business of each Grantor and all
addresses at which each Grantor maintains books or records relating to its
Accounts as of the date of this Agreement.


(e)           Inventory.  Schedule A sets forth a list identifying all addresses
where each Grantor maintains its Inventory as of the date of this Agreement.  No
Grantor’s Inventory is currently maintained or will be maintained with any
bailee that issues negotiable warehouse receipts or other negotiable instruments
therefor.


(f)           Equipment.  Schedule A sets forth a list identifying all the
addresses where the Equipment of each Grantor is located.


(g)           Trade Names.  Except as set forth on Schedule A, each Grantor has
not done during the five years prior to this Agreement, and does not currently
do, business under fictitious business names or trade names. No Grantor has been
known under any other name during such five year period.  Each Grantor will only
change its name or do business under any other fictitious business names or
trade names during the term of this Agreement after giving not less than thirty
(30) Business Days’ prior written notice to the Secured Party.


(h)           Third Party Locations.  Except as set forth on Schedule A, no
Collateral is in the possession of, or under the control of, any Person other
than a Grantor or the Secured Party.


(i)           Commercial Tort Claims.  To each Grantor’s knowledge, other than
as set forth on Schedule A, no Grantor holds any Commercial Tort Claim as of the
date hereof where such Grantor’s claim is in excess of $250,000 or its recovery
hereunder could reasonably be expected to be greater than $250,000.


(j)           Enforceability of Security Interests.  Upon the execution of this
Agreement by each Grantor and the filing of financing statements properly
describing the Collateral and identifying such Grantor and the Secured Party in
the applicable jurisdiction required pursuant to the UCC, security interests and
liens granted to the Secured Party under Section 1.01 hereof shall constitute
valid, perfected and first priority security interests and liens in and to the
Collateral of such Grantor, other than Collateral which may not be perfected by
filing under the Uniform Commercial Code, and subject to Permitted Liens, in
each case enforceable against all third parties and securing the payment of the
Obligations.


III.           COVENANTS OF GRANTORS


SECTION 3.01.  Records; Location of Collateral.  So long as a Grantor shall have
any Obligation to the Secured Party: (a) such Grantor shall not change the
jurisdiction of its incorporation or organization or move its chief executive
office, principal place of business or office at which is kept its books and
records (including computer printouts and programs) from the locations existing
on the date hereof and listed on Schedule A; (b) a Grantor shall not establish
any offices or other places of business at any other location; (c) a Grantor
shall not move any of the Collateral to any location other than those locations
existing on the date hereof and listed on Schedule A, except for (i) Collateral
which in the ordinary course of such Grantor’s business is in transit between
such locations listed on Schedule A or otherwise in transit in the ordinary
course of business and (ii) Collateral aggregating less than $250,000 in fair
market value outstanding at any one time; or (d) a Grantor shall not change its
corporate name in any respect, unless, in each case of clauses (a), (b) (c) and
(d) above, (i) a Grantor shall have given the Secured Party thirty (30) Business
Days’ prior written notice of its intention to do so, identifying the new
location and providing such other information as the Secured Party deems
necessary, and (ii) a Grantor shall have delivered to the Secured Party such
documentation, reasonably satisfactory to the Secured 
 
 
4

--------------------------------------------------------------------------------

 
 
Party and as required by the Secured Party, to preserve the Secured Party’s
security interest in the Collateral.


SECTION 3.02.  Commercial Tort Claims.   Each Grantor shall promptly notify the
Secured Party upon obtaining any Commercial Tort Claim in excess of $250,000 or
its recovery hereunder could reasonably be expected to be greater than $250,000
after the date hereof against any third party and, upon request of the Secured
Party, shall promptly enter into an amendment to this Agreement and do such
other acts or things as may be requested by the Secured Party to give the
Secured Party a first priority perfected security interest in any such
Commercial Tort Claim.


SECTION 3.03.  Other Collateral.   Each Grantor shall promptly notify the
Secured Party upon acquiring or otherwise obtaining any Collateral after the
date hereof (i) consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Electronic Chattel Paper, Documents or Instruments and
(ii) having a value greater than $100,000 individually or in the aggregate.


SECTION 3.04.  Further Actions.


(a)           Promissory Notes and Tangible Chattel Paper.  If any Grantor shall
at any time hold or acquire any Promissory Notes or Tangible Chattel Paper in
excess of $250,000 individually or in the aggregate, such Grantor shall
forthwith endorse, assign or deliver the same to the Secured Party accompanied
by instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.


(b)           Deposit Accounts.  At the request of the Secured Party, following
the occurrence and continuance of an Event of Default, each Grantor will cause
each depository bank where such Grantor maintains a Deposit Account  to execute
an agreement pursuant to which the depository bank agrees to comply, without the
further consent of such Grantor, at any time, with instructions from the Secured
Party to such depository bank directing the disposition of funds from time to
time credited to such Deposit Account or agree to the Secured Party becoming the
customer of the depository bank with respect to such Deposit Accounts, with such
Grantor being permitted, only with the consent of the Secured Party, to exercise
rights to withdraw funds from such deposit account.


                (c)           Investment Property.  If any Grantor shall, at any
time following the occurrence and continuance of an Event of Default hold or
acquire any Certificated Securities, such Grantor shall forthwith endorse, sign
and deliver the same to the Secured Party accompanied by such instruments of
transfer assignment duly executed in blank as Secured Party may from time to
time specify.  If any security is now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof
and at the Secured Party’s request and option, pursuant to an agreement
reasonably satisfactory to the Secured Party either (a) cause the issuer to
agree to comply without further consent of such Grantor or such nominee, at any
time with instructions from the Secured Party as to such Securities or (b)
arrange for the Secured Party to become the registered owner of the
securities.  If any Securities, whether certificated or uncertificated or other
Investment Property now or hereafter acquired by the Grantor are held by any
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof and
at the Secured Party’s request and option, pursuant to an agreement reasonably
satisfactory to the Secured Party either (i) cause such Securities Intermediary
or Commodity Intermediary, as the case may be, to agree to comply, in each case,
without further consent of such Grantor or such nominee, at any time with
Entitlement Orders or other instructions from the Secured Party to such
Securities Intermediary as to such Securities or other Investment Property, or
to apply any value distributed on account of any Commodity Contract as directed
by the Secured Party to such Commodity Intermediary or (ii) in the case of
Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for this Secured Party to become the Entitlement Holder
with respect to such Investment Property, with such Grantor being permitted,
only with the consent of the Secured Party, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Secured Party shall
 
 
5

--------------------------------------------------------------------------------

 
 
not give any such Entitlement Order or instructions or directions to any such
issuers, Securities Intermediary or Commodity Intermediary and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by the
Grantor, unless an Event of Default has occurred and is continuing.


                (d)           Collateral in the Possession of Third
Parties.   If any Collateral is at any time in the possession of any person or
entity other than a Grantor or the Secured Party (a “Third Party”), the Grantor
shall promptly notify the Secured Party thereof, and at the Secured Party’s
request and option, shall use commercially reasonable efforts to promptly obtain
an acknowledgment from the Third Party, reasonably satisfactory to the Secured
Party that the Third Party holds such Collateral for the benefit of the Secured
Party and such Third Party’s agreement to comply, without further consent of the
Grantor, at any time with the instructions of the Secured Party as to such
Collateral.  The Secured Party agrees with the Grantor that the Secured Party
shall not give any such instructions unless an Event of Default has occurred and
is continuing.


(e)           Electronic Chattel Paper.   If any Grantor at any time holds or
acquired an interest in any Electronic Chattel Paper in any amount in excess of
$250,000 individually or in the aggregate, such Grantor shall promptly notify
the Secured Party thereof and, at the request and option of the Secured Party,
shall take such action as the Secured Party may reasonably request to vest in
the Secured Party control under Section 9-105 of the UCC of such Electronic
Chattel Paper.


(f)           Letter-of-Credit Rights.  If any Grantor is, at any time following
the occurrence and continuance of an Event of Default, the beneficiary under a
Letter of Credit in any amount in excess of $250,000 individually or in the
aggregate, such Grantor shall promptly notify the Secured Party thereof and, at
the request and option of the Secured Party, such Grantor shall, pursuant to an
arrangement reasonably satisfactory to the Secured Party, either (i) arrange for
the Issuer and any confirmed or other nominated person of such Letter of Credit
to consent to an assignment to the Secured Party the proceeds of the Letter of
Credit or (ii) arrange for the Secured Party to become the transferee
beneficiary of the Letter of Credit, with the Secured Party agreeing in each
case that the proceeds of the Letter of Credit are to be applied to satisfaction
of the Obligations in such order as the Secured Party may determine.


(g)           Commercial Tort Claims.   If any Grantor shall, at any time
following the occurrence and continuance of an Event of Default, hold or acquire
a Commercial Tort Claim in excess of $250,000 individually or in the aggregate
or its recovery hereunder could reasonably be expected to be greater than
$250,000 individually or in the aggregate, such Grantor shall immediately notify
the Secured Party in a writing signed by the Grantor of the particulars thereof
and grant to the Secured Party in such writing a security interest therein and
all proceeds thereof, all upon the terms of this Agreement with such writing to
be reasonably satisfactory to the Secured Party.


                (h)           General.  Each Grantor further agrees, upon the
request of the Secured Party and at the Secured Party’s option, to take  any and
all other actions as the Secured Party may determine to be necessary or useful
for the attachment, perfection and first priority of, and the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral, including without limitation, (i) executing and delivering
and where appropriate filing financing statements and amendments relating
thereto under the UCC to the extent, if any, that such Grantor’s signature
thereon is required therefor, (ii) causing the Secured Party’s name to be noted
as Secured Party on any certificate of title for a titled good if such notation
is a condition to attachment, perfection or priority of, or the ability of the
Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (iii) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce the Secured Party’s security interest in such
Collateral, (iv) obtaining governmental and other third party waivers, consents
and approvals reasonably satisfactory to the Secured Party, including, without
limitation, any consent of any licensor, lessor or other persons obligated on
Collateral and (v) obtaining waivers from mortgagees and landlords reasonably
satisfactory to the
 
 
6

--------------------------------------------------------------------------------

 
 
Secured Party.  Each Grantor further authorizes the Secured Party to file
initial financing statements describing the Collateral, and any amendments
thereto.


(i) Agreement with respect to Government Claims.  Following the occurrence and
continuance of an Event of Default, Grantors will cooperate with the
Admnistrative Agent to comply with the Federal Assignment of Claims Act and
shall take all action necessary to permit the Administrative Agent to perfect
its lien upon Accounts owing from governmental agencies.


SECTION 3.05.  Insurance and Assessments.  Each Grantor shall at all times
maintain insurance covering its assets and its businesses with financially sound
and reputable insurance companies or associations in such amounts and against
such risks (including, without limitation, hazard, business interruption, public
liability and product liability) as are usually carried by companies engaged in
the same or similar business.  Each such policy of insurance shall further
provide for at least thirty (30) days’ prior written notice to the Secured Party
of any modification or cancellation of such policies and shall name the Secured
Party as loss payee and additional insured.  Each Grantor shall, if so requested
by the Secured Party, deliver to the Secured Party original or duplicate
policies of such insurance and, as often as the Secured Party may reasonably
request, a report of a reputable insurance broker with respect to such
insurance.  Further, each Grantor shall, at the request of the Secured Party,
duly execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of this Agreement and cause the respective insurers
to acknowledge notice of such assignment.  In the event any Grantor shall fail
to purchase or maintain insurance, or pay any tax, assessment, government charge
or levy, except as the same may be otherwise permitted hereunder or under the
Credit Agreement, or in the event that any lien, encumbrance or security
interest prohibited hereby shall not be paid in full or discharged, or in the
event such Grantor shall fail to perform or comply with any other covenant,
promise or obligation to the Secured Party hereunder, or under the Credit
Agreement or any other Loan Document, the Secured Party may, but shall not be
required to, perform, pay, satisfy, discharge or bond the same for the account
of such Grantor, and all money so paid by the Secured Party, including
reasonable attorney’s fees, shall be deemed to be Obligations.


SECTION 3.06.  Inspection.  Upon reasonable notice to a Grantor, the Secured
Party may, during such Grantor’s normal business hours, examine and inspect any
Collateral and may examine, inspect and copy all books and records with respect
thereto or relevant to the Obligations; provided, that, unless an Event of
Default has occurred and is continuing, such examinations and inspections shall
be limited to no more than twice per fiscal year.


SECTION 3.07.  Personal Property.   The Collateral shall remain personal
property at all times.   No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.


SECTION 3.08.  Maintenance of Corporate Existence.  Each Grantor shall preserve
and maintain its corporate existence and, except as otherwise permitted pursuant
to the Credit Agreement, shall not merge with or into or consolidate with any
other entity.


SECTION 3.09.  Indemnification.  Each Grantor agrees to indemnify the Secured
Party and hold it harmless from and against any and all injuries, claims,
damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan
Document; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses,
 
 
7

--------------------------------------------------------------------------------

 
 
claims, damages, liabilities, judgments or related expenses to the extent
arising from the willful misconduct or gross negligence of such indemnified
person.


IV.           POWER OF ATTORNEY; NOTICES


SECTION 4.01.  Power of Attorney.   Each Grantor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby give
said attorneys the power and right, on behalf of the Grantor, without notice to
or assent by the Grantor, to (a) endorse the names of such Grantor on any
checks, notes, drafts or other forms of payment or security that may come into
the possession of the Secured Party or any affiliate of the Secured Party, to
sign the Grantor’s name on invoices or bills-of-lading, drafts against
customers, notices of assignment, verifications and schedules, (b) sell,
transfer, pledge, make any arrangement with respect to or otherwise dispose of
or deal with any of the Collateral consistent with the UCC and (c) do acts and
things which the Secured Party deems necessary or useful to protect, preserve or
realize upon the Collateral and the Secured Party’s security interest
therein.  The powers granted herein, being coupled with an interest, are
irrevocable until all of the Obligations are indefeasibly paid in full and this
Agreement is terminated.  The powers conferred on the Secured Party hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to exercise any such powers.  Neither the Secured Party nor any
attorney-in-fact shall be liable for any act or omission, error in judgment or
mistake of law provided the same is not the result of gross negligence or
willful misconduct.  The Secured Party shall not exercise any of the
aforementioned rights in this Section 4.01 unless an Event of Default has
occurred and is continuing and has not been waived or cured in accordance with
the Loan Documents.


SECTION 4.02.  Notices.  Following the occurrence and continuance of an Event of
Default, the Secured Party may notify account debtors and other persons
obligated on any of the Collateral that the Collateral have been assigned to the
Secured Party or of its security interest therein and to direct such account
debtors and other persons obligated on any of the Collateral to make payment of
all amounts due or to become due to a Grantor directly to the Secured Party and
upon such notification and at such Grantor’s expense to enforce collection of
any such Collateral, and to adjust, compromise or settle for cash, credit or
otherwise upon any terms the amount of payment thereof.  The Secured Party may,
at any time following the occurrence and continuance of an Event of Default,
notify the Postal Service authorities to change the address of delivery of mail
to an address designated by the Secured Party.   After making of such a request
or the giving of any such notification, each Grantor shall hold any proceeds of
collection of accounts, Chattel Paper, general intangibles, instruments and
other Collateral received by it as trustee for the Lender without commingling
the same with such Grantor and shall turn the same over to the Secured Party in
the identical form received, together with any necessary endorsements or
assignments.  The Secured Party shall apply the proceeds of collection of such
Collateral received by the Secured Party to the Obligations, in such order as
the Secured Party, in its sole discretion, shall determine, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.


V.  REMEDIES OF SECURED PARTY


SECTION 5.01.  Enforcement.  Following the occurrence and continuance of an
Event of Default, the Secured Party shall have, in addition to all of its other
rights under this Agreement and the other Loan Documents by operation of law or
otherwise (which rights shall be cumulative), all of the rights and remedies of
a secured party under the UCC and shall have the right, to the extent permitted
by law, without charge, to enter any Grantor’s premises, and until it completes
the enforcement of its rights in the Collateral subject to its security interest
hereunder and the sale or other disposition of any property subject thereto,
take possession of such premises without charge, rent or payment therefor
(through self
 
 
8

--------------------------------------------------------------------------------

 
 
help without judicial process and without having first given notice or obtained
an order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral.  Without limiting the foregoing, upon the occurrence and continuance
of an Event of Default, the Secured Party may, without demand, advertising or
notice, all of which such Grantor hereby waives (except as the same may be
required by law), sell, lease, license or otherwise dispose of and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral held by it or for its account at any time or times in one or more
public or private sales or other dispositions, for cash, on credit or otherwise,
at such prices and upon such terms as the Secured  Party, in its sole
discretion, deems advisable.  At any such sale the Collateral or any portion
thereof may be sold in one lot as an entirety or in separate parcels as the
Secured Party in its sole discretion deems advisable.  Each Grantor agrees that
if notice of sale shall be required by law such requirement shall be met if such
notice is mailed, postage prepaid, to such Grantor at its address set forth
above or such other address as it may have, in writing, provided to the Secured
Party, at least ten (10) days before the time of such sale or disposition.  The
Secured Party may postpone or adjourn any sale of any Collateral from time to
time by an announcement at the time and place of the sale to be so postponed or
adjourned, without being required to give a new notice of sale.   Notice of any
public sale shall be sufficient if it describes the security of the Collateral
to be sold in general terms, stating the amounts thereof, the nature of the
business in which such Collateral was created and the location and nature of the
properties covered by the other security interests or mortgages and the prior
liens thereof.  The Secured Party may be the purchaser at any such sale if it is
public, free from any right of redemption, which such Grantor also waives, and
payment may be made, in whole or in part, in respect of such purchase price by
the application of the Obligations by the Secured Party.  Each Grantor with
respect to its property constituting such Collateral, shall be obligated for,
and the proceeds of sale shall be applied first to, the costs of taking,
assembling, finishing, collecting, refurbishing, storing, guarding, insuring,
preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party.  Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations.  The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct.  In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.


SECTION 5.02.  Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risk of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the
 
 
9

--------------------------------------------------------------------------------

 
 
services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral.  Each Grantor  acknowledges that the purpose of this
Section 5.02 is to provide non-exhaustive indications of what actions or
omissions by the Secured Party would fulfill the Secured Party’s duties under
the UCC or the Uniform Commercial Code as in effect in other relevant
jurisdiction in the Secured Party’s exercise of remedies against the Collateral
and that other actions or omissions by the Secured Party shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
Section 5.02.  Without limitation upon the foregoing, nothing contained in this
Section 5.02 shall be construed to grant any rights to each Grantor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section 5.02.


SECTION 5.03.  Waiver.  Each Grantor waives any right, to the extent applicable
law permits, to receive prior notice of, or a judicial or other hearing with
respect to, any action or prejudgment remedy or proceeding by the Secured Party
to take possession, exercise control over, or dispose of any item of the
Collateral in any instance (regardless of where such Collateral may be located)
where such action is permitted under the terms of this Agreement or any other
Loan Document, or by applicable law, or of the time, place or terms of sale in
connection with the exercise of the Secured Party’s rights hereunder and such
Grantor also waives, to the extent permitted by law, any bond, security or
sureties required by any statute, rule or otherwise by law as an incident to any
taking of possession by the Secured Party of property subject to the Secured
Party’s Lien.  Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document including the taking of possession of
any Collateral all to the extent that such waiver is permitted by law and to the
extent that such damages are not caused by the Secured Party’s gross negligence
or willful misconduct.  These waivers and all other waivers provided for in this
Agreement and any other Loan Documents have been negotiated by the parties and
each Grantor acknowledges that it has been represented by counsel of its own
choice and has consulted such counsel with respect to its rights hereunder.


SECTION 5.04.  Other Rights.  Each Grantor agrees that the Secured Party shall
not have any obligation to preserve rights to any Collateral against prior
parties or to proceed first against any Collateral or to marshall any Collateral
of any kind for the benefit of any other creditors of such Grantor or any other
Person.  The Secured Party is hereby granted, to the extent that such Grantor is
permitted to grant a license or right of use, a license or other right to use,
without charge, labels, patents, copyrights, rights of use, of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature of such Grantor as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and such
Grantor’s rights under all licenses and any franchise, sales or distribution
agreements shall inure to the Secured Party’s benefit.


SECTION 5.05.  Expenses. Each Grantor agrees that it shall pay on demand
therefor all costs and expenses incurred in amending, implementing, perfecting,
collecting, defending, declaring and enforcing the Secured Party’s rights and
security interests in the Collateral hereunder or under the Credit Agreement or
any other Loan Document or other instrument or agreement delivered in connection
herewith or therewith, including, but not limited to, searches and filings, and
the Secured Party’s reasonable attorneys’ fees.


VI. GENERAL PROVISIONS


SECTION 6.01.  Termination; Release.  When all the Obligations shall have been
paid in full (other than any contingent indemnification obligations not then due
and owing) and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Agreement shall
terminate, and until such time, the Secured Party shall retain all security in
and title to all existing and future Collateral held by it hereunder.  Upon
termination of this Agreement or upon any sale, transfer or other disposition of
 
 
10

--------------------------------------------------------------------------------

 
 
Collateral or any part thereof in a transaction or series of transactions not
prohibited by the provisions of the Credit Agreement, the Secured Party shall
cause, upon the request and at the sole cost and expense of the Grantors,
assign, transfer and deliver to Grantors, against receipt and without recourse
to or warranty by the Secured Party, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of the Secured
Party and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Collateral, proper documents and
instruments (including UCC-3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be.


SECTION 6.02.  Remedies Cumulative.  The Secured Party’s rights and remedies
under this Agreement shall be cumulative and non-exclusive of any other rights
or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently as the Secured
Party may deem expedient.


SECTION 6.03.  Binding Effect.  This Agreement is entered into for the benefit
of the parties hereto and their successors and assigns.  It shall be binding
upon and shall inure to the benefit of the said parties, their successors and
assigns.  No Grantor shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Secured Party and any
attempted assignment shall be null and void.


SECTION 6.04.  Notices.  Wherever this Agreement provides for notice to either
party (except as expressly provided to the contrary), it shall be in writing and
given in the manner specified in Section 10.01 of the Credit Agreement.  Such
notices to each Grantor shall be delivered to the address for notices set forth
on Schedule A.


SECTION 6.05.  Waiver.  No delay or failure on the part of the Secured Party in
exercising any right, privilege, remedy or option hereunder shall operate as a
waiver of such or any other right, privilege, remedy or option, and no waiver
shall be valid unless in writing and signed by an officer of the Secured Party
and only to the extent therein set forth.


SECTION 6.06.  Modifications and Amendments.  This Agreement and the other
agreements to which it refers constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.


SECTION 6.07.  Several Agreements.   This Agreement shall constitute the several
obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time, with respect to any
Grantor without the consent or approval of any other Grantor, and no such
amendment, restatement, supplement or  modification shall be deemed to amend,
restate, supplement or modify the obligations of any other Grantor hereunder.


SECTION 6.08.  Survival of Representations and Warranties.  The representations
and warranties of each Grantor made or deemed made herein shall survive the
execution and delivery of this Agreement.


SECTION 6.09.  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
 
SECTION 6.10.  Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
 
 
11

--------------------------------------------------------------------------------

 
 
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OR CHOICE OF LAWS.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF
NEW YORK, COUNTY OF NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR
ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF
MAY NOT BE LITIGATED IN OR BY SUCH COURTS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH GRANTOR AGREES (i) NOT TO SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH
JUDGMENT AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS
AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH GRANTOR AND
THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


SECTION 6.11.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same agreement.


[THE NEXT PAGE IS THE SIGNATURE PAGE]



 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.




CITIBANK, N.A., as Administrative Agent




By: _____________________________
                                            Name:  Stuart N. Berman
                                            Title:    Vice President




GRANTORS:


COMTECH TELECOMMUNICATIONS CORP.




By: ___________________________
                                            Name:   Michael Porcelain
                                            Title:     CFO
 
COMTECH SYSTEMS, INC.
COMTECH ANTENNA SYSTEMS, INC.
COMTECH EFDATA CORP. (successor-by-merger to Comtech AHA Corporation)
COMTECH PST CORP.
COMTECH MOBILE DATACOM CORPORATION
COMTECH XICOM TECHNOLOGY, INC.
COMTECH COMSTREAM, INC. (f/k/a Comtech Tiernan Video, Inc.)
COMTECH TOLT TECHNOLOGIES, INC.
COMTECH SYSTEMS INTERNATIONAL, INC.
COMTECH COMMUNICATIONS CORP.
ARMER COMMUNICATIONS ENGINEERING SERVICES, INC.
TIERNAN RADYNE COMSTREAM, INC.
COMTECH AEROASTRO, INC.
ANGELS ACQUISITION CORP




By: ___________________________
Name:  Michael Porcelain
Title:    CFO

















 
13

--------------------------------------------------------------------------------

 
